DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding claims 1, 10, and 15,
Step 1:  Claim 1 and 16 recite a series of steps and, therefore, is a process which are statutory categories of invention.  Claim 10 recites a computer device comprising a processor and a storage and, therefore, is a machine which are statutory categories of invention. 
Step 2A Prong One: The claim(s) recite(s) recite “determining whether the information of the newly loaded materials has been verified” and “determining whether a tray supporting the newly loaded materials has been switched from use in producing a first product to use in producing a second product, upon a condition that the information of the newly loaded materials has not been verified”.   The limitation of determining the information of the newly loaded materials and the tray supporting the newly loaded materials, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a worker observes and determines whether the new loaded materials or a tray supporting the newly loaded materials supported to belong on an assembly line of a certain product.  The steps is simple enough that it can be practically performed in the human mine in the manufactory floor.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Step 2A Prong Two:  Besides the abstract ideas, the claims recite the additional element of obtaining information of newly loaded materials in a production line represents mere data gathering (obtaining the newly load material specific information) that is necessary of use of the recited judicial exception, as the obtained information is used in the abstract mental process of determining.  Similarly, the step of presenting the information of the newly loaded materials to a user for material verification, upon a condition that the tray supporting the newly loaded materials is not switched from use in producing the first product to use in producing the second product limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere reporting of the result of the determining (see MPEP 2106.05(g)).  The claim (claim 10) also recite a processor and a storage device.  However, they are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).   
Step 2B:  The claims as a whole does not amounts to significantly more than the recited exception. The claim has two additional elements. The first is the processor which is configured to perform limitations obtaining, determining, representing. As explained previously, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation (a), which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant.
considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claims are not patent eligible.
Depending claims 2, 3, 5, 11, 13, 14, 16, 17  merely directed to the mental process.
Depending claims 4, 7, 8, 9, 12, 18, 19, 20  merely directed to data gathering and report which is considered extra-solution activity.  Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 10, 15, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by IIsaka US Pub. No. 2020/0128710.
Regarding claim 1, IIsaka teaches a material verification method, comprising:
It is an object of the present invention to provide a production system and a control method for the production system that can suppress erroneous mounting when a tape feeder is shared and used even when latest tape feeder information is not shared among multiple production lines in a production system having multiple production lines.

[0043] In production system 1, various data such as production planning data, control data, material data, collation data, and quality data for a predetermined period such as one day are transmitted from centralized management apparatus 6 to line management devices 4, 5 in advance, and the various transmitted data are stored in line management devices 4, 5. Then, in a predetermined period, production lines 2, 3 produce in accordance with various data stored in line management devices 4, 5….. As shown in FIG. 5, tape feeder database 125 is an information grouping of information in which feeder IDs uniquely assigned to each tape feeder 70 and a component ID uniquely assigned to the component tape held by tape feeder 70 are set for each tape feeder 70.

obtaining information of newly loaded materials in a production line; 
determining whether the information of the newly loaded materials has been verified [does not match]; 
[0054] When CPU 131 determines that tape feeder 70 is mounted in slot 108 based on the detector output signals, the collation process is initiated. First, in step S1, CPU 131 causes second interface 135 to read tape feeder information 143 and splicing information 146 stored in memory section 142 of tape feeder 70. When CPU 131 reads out tape feeder information 143 and splicing information 146 via second interface 135, CPU 131 transmits signals to line management device 4 requesting collation of tape feeder information 143 and splicing information 146 (S3). When CPU 121 of line management device 4 receives the signal requesting collation, line management device 4 determines whether the received tape feeder information 143 and splicing information 146 match with stored tape feeder database 125.

[0055] More specifically, CPU 121 extracts a row that matches the values of the received feeder ID in tape feeder database 125. Next, CPU 121 determines whether the component ID of “1” in the “supply order” among extracted rows matches the component ID of the received tape feeder information 143. When CPU 121 determines that the component ID whose “supplying order” is “1” matches the component ID of the received tape feeder information 143….. On the other hand, in the case that CPU 121 determines that the component ID having the “supplying order” of “1” does not match the component ID of the received tape feeder information 143 and determines that the component ID having the “supplying order” of “2” or later does not match the component ID of the received splicing information 146, CPU 121 determines that the component ID does not match tape feeder database 125.

determining whether a tray supporting the newly loaded materials has been switched from use in producing a first product to use in producing a second product, upon a condition that the information of the newly loaded materials has not been verified; and 
[0055]….. When the feeder ID of the received tape feeder information 143 is not recorded in tape feeder database 125, CPU 121 determines that the ID does not match with tape feeder database 125.

[0056] Here, when it is determined that CPU 121 does not match, the following cases are assumed. One is a case where component tape 80 is mounted in empty tape feeder 70 on which component tape 80 is not mounted, for example, in production line 3, which is different from production line 2 in which the collation process is executed, and is a case in which tape feeder information 143 and splicing information 146 stored in memory section 142 are stored. Further, for example, tape feeder 70 used in production line 2 is moved to production line 3 by the user, and a new component tape 80 is spliced in production line 3. As described above, when an inconsistency is determined in step S5, it is considered that component tape 80 actually mounted on tape feeder 70 does not match the information of tape feeder database 125 stored in line management device 4.

presenting the information of the newly loaded materials to a user for material verification, upon a condition that the tray supporting the newly loaded materials is not switched from use in producing the first product to use in producing the second product.

[0057] CPU 121 of line management device 4 transmits a signal indicating “match” when it is determined that mounting machine 16 which requested collation is consistent, and CPU 121 transmits a signal indicating “non-match” when it is determined that mounting machine 16 is inconsistent. After executing step S3, CPU 131 determines whether tape feeder information 143 and splicing information 146 transmitted to line management device 4 match tape feeder database 125 stored in line management device 4 (S5). When a signal indicating a consistency is transmitted from line management device 4, CPU 131 determines that a match occurs (S5: YES), and when a signal indicating an inconsistency is transmitted from the line management device 4, CPU 131 determines that a match does not occur (S5: NO).

[0058] If it is determined that the electronic components are matched (S5: YES), CPU 131 determines that the mounting of electronic components supplied from mounted tape feeder 70 is to be performed (S7) and ends the collation process. On the other hand, if it is determined that the electronic components are not matched (S5: NO), CPU 131 determines that mounting of electronic components supplied from mounted tape feeder 70 is not to be performed and stops the mounting of supplied electronic components (S9). Next, a message prompting collation, such as “Please re-register the tape feeder” is displayed on operation device 29 (S11), for example, and the collation process is terminated. By displaying the resume-collation message, the user becomes aware that tape feeder database 125 stored in line management device 4 and component tape 80 actually mounted on tape feeder 70 are different from each other. Here, collation and registration constitute a series of operations in which tape feeder database 125 is updated by, for example, causing bar code reader 152 to read bar codes 61, 62, same as when preparation work is performed during the preparation period described above.

Regarding claim 4, IIsaka teaches obtaining the information of the newly loaded materials comprises: obtaining the information from a production information database [para. 0043 and para. 0057 – database 125].
Regarding claim 6, IIsaka teaches uploading the information to an application database, upon a condition that the information has been verified [para. 0048 - communication device 151 transmits to line management device 4 additional information in which the component ID is linked with the feeder ID acquired by being transmitted from bar code reader 152. Line management device 4 updates tape feeder database 125 based on the transmitted additional information].
Regarding claim 10, they are directed to a processor configured to execute instructions to implement the method of steps as set forth in claim 1.  Therefore, they rejected on the same basis as set forth hereinabove.
Regarding claim 19, see claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 7-9, 13-14, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IIsaka as applied to claim 1 or 10 or 15 above.
Regarding claim 5, IIsaka does not expressly teach determining whether the information presented to the user is verified within a second preset time; and issuing a first alarm message, upon a condition that the information presented to the user is not verified within the second preset time.  However, examiner takes official notice that such feature is old and well known in the art of assembly line.  One of ordinary skill in the art would motivated to provide such feature in order to prevent delay in a production line. 
Regarding claim 7, IIsaka does not teach obtaining abnormal information relating abnormal materials in the production line; and presenting the abnormal information to the user.  However, examiner takes official notice that such feature is old and well known in the art of manufacturing.   One of ordinary skill in the art would motivated to provide such feature to determine whether the material is unknown or associated with another production line and alert a floor worker.
Regarding claim 8, rejected for the same reason as discussed in claim 5.
Regarding claim 9, IIsaka teaches the information comprises various data such as production planning data, control data, material data, collation data, and quality data where production lines 2, 3 produce in accordance with various data stored in line management devices 4, 5 [0043].  Therefore, IIsaka teaches the information comprises a line number, a machine number, a track number, a tray number, a material number.  IIsaka does not expressly teaches load time, and a machine area of the newly loaded material.  However, it would have been an obvious matter of design consideration for a specific production line to a person of ordinary skill in the art.
Regarding claims 13-14, see claims 7, 8.
Regarding claims 18, 20, see claims 7, 5 or 8.

Allowable Subject Matter
Claim(s) 2-3, 11-12, 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office Action and to include all the limitation of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2-3, 11-12, 16-17 are considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2021205612 to Oyama et al. teach a first production line and a second production line which are mutually aligned side by side; and a first feeder exchange device and a second feeder exchange device which are respectively provided to the production lines at an interval to be able to cross each other. The first feeder exchange device and the second feeder exchange device are stopped at an interval of no less than a predetermined distance from each other in the board transport direction when the production is stopped.  Specifically, Oyama et al. teach When an abnormality occurs in the component mounting machine 20 of either the first production line 10A or the second production line 10B, as shown in FIG. 12, the first loader 50A and the second loader 50B have a threshold Lref in the line direction of each other. In addition to being separated from the above, the machine stops at a position avoiding the vicinity of the component mounting machine 20 where the abnormality has occurred. As a result, the operator can go to the front of the component mounting machine 20 where the abnormality has occurred through the lines, check the state of the component mounting machine 20, and perform necessary work.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115